Nichols, Judge,
concurring, also joins in the opinion of
Judge Davis:
Judge Davis’ analysis is correct, and I join in it, but I would have gone further and squarely faced up to this fact: the Allen amendment, as construed by the court, accomplishes an insignificant result, unworthy of the attention devoted to it by the Congress in debate. This is because, when the Government asserts and the taxpayer denies a liability for a tax, the Internal Revenue laws are so framed that it is the taxpayer who must sue. The Government need not do so. If the taxpayer should wait for the Government to sue him, he would allow the assessment to *608become final, and his right to contest his liability would be gone forever.
This is an elementary fact of life to the tax lawyer, but it may have been unknown to the distinguished statesmen who adopted the amendment. I find this more probable than that they were legislating tongue in cheek. It may have been the first supposition with some members, the second with others. That the amendment was a hasty floor improvisation, not studied in committee, further supports the conclusion that its sponsors at least expected it to have more impact than it has.
It is a well-known maxim that in construing a statute courts may not say to Congress: "We see what you meant, but you have not used the right technical language to express your intent.” To me the ultimate issue for us to decide is whether that maxim is for application in this case.
My answer is no. The Allen amendment is a statute enlarging the liability of the United States to pay money on court judgments, i.e., waiving not only the Alyeska rule against attorneys’ fees, but also the sovereign immunity of the United States. The entire history of the jurisdiction of this court establishes and illustrates that for a claim to be enforceable under any such statute, it must (a) come within the spirit and intent of the statute, and (b) within its literal language technically construed. In this instance, if we agree Congress intended more than it enacted, it is hard to say how much more; Mr. Allen’s post-enactment statement only adds confusion as to that. Thus the claim for attorney’s fees here may not even pass the first test, but in any case, it fails the second. Congress has the Internal Revenue laws constantly under its eye, and if it wants harassed taxpayers to recover their counsel fees and other court costs, it will, if it employs its usual deliberative process, know how to say so in a technically correct manner. For us to try to do it would be legislation beyond our jurisdiction to enact. The Allen amendment is more an expression of disgruntlement with the tactics of some revenue agents than it is an effective piece of legislation, and we need feel no qualms of conscience in giving it scant operative effect.